Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-10-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr.  Gregory L. Clinton on 5/17/22.

The application has been amended as follows: 
-Please ENTER 
Agreed Examiner’s Amendment filed 05-17-2022.pdf. as attached herewith

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
-Claims 1-5, 7, 9-14, 16 & 18-20 are allowable because the prior art fails to teach the italic limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1.(Currently Amended) 
An electronic device, comprising: 
                  a memory storing information related to a relay device;
                  a first communication interface comprising circuitry; 
a second communication interface comprising circuitry; and  
a processor configured to:
control the first communication interface to communicate with the relay device,
[AltContent: rect]control, based on a signal notifying communication connection failure between an external device and the relay device being received from the external device through the second communication interface, the second communication interface to transmit a signal requesting entry into a specific communication mode to the external device, wherein the signal notifying the communication connection failure comprises at least one of identification information of the external device or information related to a cause of the communication connection failure, 
[AltContent: rect]transmit, based on the external device being identified as entering the communication mode, information related to the stored relay device to the external device through the specific communication mode,
identify a device comprising a display from among at least one device registered to a same service account as the electronic device, and
transmit, to the identified device, a signal notifying the communication connection failure comprising information related to a cause of the communication connection failure based on the signal notifying the communication connection failure being received from the external device.
Independent Claim 12. (Currently Amended) 
A control method of an electronic device storing information related to a relay device, the method comprising:
receiving, by a  communication interface, a signal notifying communication connection failure between an external device and the relay device from the external device, wherein the communication interface comprises a circuitry;
[AltContent: rect]transmitting, by the communication interface, based on the signal notifying the communication connection failure being received, a signal requesting entry into a specific communication mode to the external device, wherein the signal notifying the communication connection failure comprises at least one of identification information of the external device or information related to a cause of the communication connection failure; 
[AltContent: rect]transmitting, by the communication interface, based on the external device being identified as entering the communication mode, information related to the stored relay device to the external device through the specified communication mode;
identifying a device comprising a display from among at least one device registered to a same service account as the electronic device; and
transmitting, to the identified device by the communication interface, a signal notifying the communication connection failure comprising information related to a cause of the communication connection failure based on the signal notifying the communication connection failure being received from the external device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Doshi (US 2010/0217845 A1) discloses that a method includes identifying a plurality of network elements for reinitiation, wherein the network elements are operative to manage at least one child element; selecting a first network element from the plurality of network elements, transmitting a disable message to the first network element; determining whether the at least one child element has migrated to one or more alternate network elements; and conditionally transmitting a reinitiation message to the first network element {Figs.4-5}.
	
Iwamura (US 2011/0092236 A1) discloses that the mobile communication method has a step wherein a mobile station (UE) generates first verification information using a fast key, a first parameter, and an algorithm for `Integrity Protection,` a step wherein the mobile station (UE) generates second verification information by excising a specific bit in the first verification information, and a step wherein, when a wireless link obstruction is detected in an RRC connection, the mobile station (UE) performs cell selection processing and transmits an RRC-PDU for an RRC reconnection request, wherein the second verification information is set, over a shared control channel to the wireless base state that manages the selected cell {Fig.6}.

	Li (US 2014/0317461 A1) discloses a method for analyzing a cause of link failure, a method of network optimization and an apparatus. The method includes: determining, when link failure occurs, detailed triggering information causing the link failure; analyzing a cause of link failure according to the detailed triggering information causing the link failure; and transmitting the cause of link failure obtained by analysis to a network side. With the embodiments of the present invention, the UE may transmit detailed causes in detailed configuration information obtained by analysis to the network side, so that the network side determines a root cause of link failure according to the cause or according to the cause in combination with a measurement result, so as to take corresponding measures to optimize the network more accurately {Figs.4-5, 9-11}.

	Koskela (US 2008/0242292 A1) discloses that a radio link failure condition of a wireless link employed by a mobile unit is detected. An identifier of the mobile unit is received. A determination is whether the mobile unit can re-use connection parameters that were established prior to the failure condition. The mobile unit is instructed to re-use the connection parameters based on the determination {Fig.6}.

	Kumazawa (US 2006/0248369 A1) discloses when the routing function of router becomes disabled, a routing stop message is multicast to all terminals and another router in a LAN. If another router can provide the routing function, a routing start message is multicast to all terminals and the other router in the LAN. This method allows the terminals in the LAN to switch the default router at a predetermined timing according to both messages, thus minimizing the default router switching delay time and the packet loss {Fig.14}.

	Forsberg (US 2011/0116629 A1) discloses a method, apparatus and computer program product to provide cryptographical key separation for handovers. A method is provided which includes calculating a key based at least in part upon a previously stored first intermediary value. The method also includes calculating a second intermediary value based at least in part upon the calculated key. The method additionally includes sending a path switch acknowledgement including the second intermediary value to a target access point. The method may further include receiving a path switch message including an indication of a cell identification and calculating the encryption key based upon the indication of the cell identification. The method may further include storing the second intermediary value. The calculation of the key may further comprise calculating the key following a radio link handover {Fig.1}.

Wang (US 2019/0141614 A1) discloses a Wi-Fi configuration method, a Wi-Fi mobile terminal, and a Wi-Fi device. The Wi-Fi mobile terminal constructs an information string according to obtained Wi-Fi networking parameters, adds information of the information string to a plurality of multicast packets, and sends the plurality of multicast packets to the Wi-Fi device. The Wi-Fi device parses the plurality of received multicast packets according to a method for carrying the information string by the multicast packets, decapsulates the information string according to a method for constructing the information string, to obtain the Wi-Fi networking parameters, and further sends a connection request to a wireless router according to the obtained Wi-Fi networking parameters, to establish a connection to the wireless router. An AP to which the Wi-Fi mobile terminal is connected does not need to be switched, so that initial networking configuration of the Wi-Fi device can be quickly completed {Figs.1-2, 7}.

Won (US 10,154,444 B2, same assignee) discloses a communication technique for combining a 5G communication system for supporting a higher data transmission rate after a 4G system with IoT technology, and a system thereof. The present disclosure can be applied to an intelligent service (for example, smart home, smart building, smart city, smart car or connected car, health care, digital education, retail business, security and safety-related service, and so on) on the basis of 5G communication technology and IoT related technology. The present disclosure can provide a method for supporting a handover and a base station performing the same. The method includes receiving a message including a Radio Link Failure (RLF) report for a terminal from at least another base station, and determining whether a cell in which an RRC connection reestablishment has been attempted by the terminal after the RLF is a cell that is suitable to serve the terminal at a time of RLF occurrence on the basis of at least one of RRC connection setup indicator information and the RLF report {claims 1-14}.

	Yoon (US 11,320,963 B2, same assignee) discloses that a display device includes a display, a communicator comprising communication circuitry configured to search for one or more peripheral devices, a memory storing one or more instructions, and a processor configured to execute the one or more instructions stored in the memory, wherein the processor is further configured to execute the one or more instructions to: control the display to display one or more found peripheral devices, and based on receiving a network setting request regarding a first peripheral device of the one or more found peripheral devices, generate a Quick Response (QR) code including connection information about the first peripheral device, control the display to display the QR code, and based on the network setting of the first peripheral device being completed through the QR code, control the first peripheral device through a set network {Claims 1-15}.

	Xu (US 9,942,086 B2, same assignee) discloses a  terminal, a Base Station (BS) and a method for detecting a cause of a Radio Link Failure (RLF) or handover failure are provided. The method includes determining whether an RLF or a handover failure occurs, performing a process of a connection re-establishment or connection establishment to enter a connection mode after encountering the RLF or the handover failure, and transmitting an RLF information report to a BS after entering the connection mode {Claims 1-20}.

	Park (US 10,477,599 B2, same assignee) discloses that An electronic device includes a housing, a wireless communication circuit, a wired communication interface, a processor, and a memory. The memory stores instructions that, when executed, cause the processor to connect with an external device by using the wireless communication circuit or the wired communication interface, to receive first information to set the electronic device as an access point (AP) from the external device, to receive second information on another AP from the external device, to configure the electronic device by using the first information, and to wirelessly broadcast a signal by using the wireless communication circuit, to allow wireless devices to connect to the AP {Claims 1-20}.

	Kim (US 10,506,035 B2, same assignee) discloses a connection method and apparatus for smart home devices. A method for connecting a user equipment to smart home devices may include: identifying, when a connection request for a smart home device is detected, reception of a first broadcast message conforming to a first communication mode; checking, upon reception of the first broadcast message, whether the first broadcast message contains information indicating support of a smart home function conforming to the first communication mode; and making a connection to the smart home device in conformance to the first communication mode or a second communication mode on the basis of the checking result {Claims 1-9}.
	Kim (KR 20210060111 A, same assignee) discloses an electronic device  comprising: a memory in which information related to a relay device is stored; a first communication interface comprising circuitry; a second communication interface comprising circuitry; and a processor configured to control the first communication interface to communicate with the relay device, control the second communication interface to transmit a signal for requesting entry into a specific communication mode to an external device when a signal indicating communication connection failure between an external device and the relay device is received from the external device through the second communication interface, and transmit stored information related to the relay device to the external device through the specific communication mode if it is identified that the external device enters a communication mode {Claims 1-20}.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464